Citation Nr: 0023506	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 27, 
1992 for a grant of service connection for residuals of head 
trauma; headaches and dizziness status post labyrinthectomy.

2.  Evaluation of residuals of head trauma; headaches and 
dizziness status post labyrinthectomy, rated as 30 percent 
disabling from July 27, 1992 to October 18, 1993.

3.  Evaluation of residuals of head trauma; headaches and 
dizziness status post labyrinthectomy, currently evaluated as 
10 percent disabling from December 1, 1993.

4.  Entitlement to an extension of a temporary total 
evaluation due to convalescence, pursuant to 38 C.F.R. 
§ 4.30.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1977 to 
January 1987.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In his Notice of Disagreement filed in January 1998, the 
appellant indicated his disagreement with the December 1997 
rating decision and alleged clear and unmistakable error in 
that decision.  However, in the brief filed by his accredited 
representative in April 2000, the representative requested 
that the issues be decided on the basis of a direct appeal of 
the rating decision rather than as clear and unmistakable 
error which would hold the appellant to a higher standard of 
proof, an d indicated it was the appellant's intent to 
directly appeal the RO's determination.  The Board has 
decided this appeal in accordance with the representative's 
request.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for service 
connection for headaches and dizziness in January 1988.  The 
appellant did not file a notice of disagreement as to this 
issue and the decision is final.

2.  The appellant submitted an application to reopen his 
claim for service connection for headaches and dizziness on 
June 20, 1991.


CONCLUSION OF LAW

The requirements for an effective date of June 20, 1991 for a 
grant of service connection for residuals of head trauma; 
headaches and dizziness status post labyrinthectomy have been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

Service connection for headaches was denied on a direct basis 
in a January 1988 rating decision.  The appellant did not 
file a Notice of Disagreement on this issue.  On July 27, 
1992, the RO received what was determined to be his claim for 
service connection for headaches and dizziness claimed as due 
to a service connected hearing loss disability.  Service 
connection was granted by the Board in July 1997 for 
residuals of head trauma; headaches and dizziness status post 
labyrinthectomy.

The RO assigned an effective date of July 27, 1992 in an 
August 1997 rating decision that effectuated the Board's 
decision.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an award for service connection is the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise the date of receipt 
of claim, or date entitlement arose, which ever is later.  38 
U.S.C.A. § 5110 (West 1991).  38 C.F.R. § 3.400 (b)(2) 
(1999).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (1999).

The appellant separated from service in January 1987.  
Service connection for headaches was denied in a January 
1988 decision.  The appellant was informed of the decision 
and of his right to appeal.  The appellant did not file a 
Notice of Disagreement as to that issue and that decision 
became final.

On March 8, 1991, the appellant reported that he had 
previously filed a claim for service connection and had not 
had notification.  In April 1991, a rating was prepared, 
noting that service connection for headaches had previously 
been denied.  There is no indication that the appellant was 
informed by letter.

On June 20, 1991, he submitted a 21-4138 and reported that 
he had been seen for neck complaints, headache and 
dizziness.  The VA documents contained references to vertigo 
and headache.  In July 1991, a letter was sent to the 
appellant seeking clarification of the purpose of the 
evidence.  The appellant did not respond.

Between March and June 1991, the RO received a series of 
documents from the appellant.  Initially, the appellant's 
inquiry was ignored by adjudication (rather than rating 
staff).  Eventually, the RO requested clarification of the 
purpose of the documents.

We disagree with the actions of the RO.  There had been a 
previous denial of service connection and the appellant 
presented evidence of current disability.  The prior denial 
had been on the basis that the disability had not been shown 
on last examination.  Therefore, the Board accepts the 21-
4138, received June 20, 1991, as a date of claim.  
Accordingly, the effective date of an evaluation and an award 
of compensation based on a reopened claim should be June 20, 
1991.  38 C.F.R. § 3.400 (1999).

In regard to the veteran's letter of March 8, 1991, we find 
that the letter was merely an inquiry as to the status of 
his prior claim rather than a notice of disagreement or a 
claim to reopen.  Therefore, there is no legal basis for 
granting an effective date based on the receipt of this 
document.


ORDER

An effective date of June 20, 1991 for a grant of service 
connection for residuals of head trauma; headaches and 
dizziness status post labyrinthectomy is granted. 


REMAND

Increased Ratings

In light of the Board's assignment of an earlier effective 
date for the grant of service connection for residuals of 
head trauma; headaches and dizziness status post 
labyrinthectomy, it will hold in abeyance the determination 
of whether increased ratings are warranted until the RO has 
completed its determination of the appropriate award with 
regard to the new effective date.


Extension of a Temporary Total Evaluation for Convalescence

This appeal stems from a December 1997 rating decision that 
granted a temporary total evaluation for convalescence 
pursuant to 38 C.F.R. § 4.30 (1999) from October 19, 1993 
(date of transcanal labyrinthectomy) to November 30, 1993.  
The appellant has perfected an appeal as to the assigned 
length of the convalescent period, and has contended that his 
doctor had advised 3 months convalescence.  In support of his 
appeal, he twice submitted copies of treatment records from 
the Birmingham VA Medical Center.  A document dated in 
October 1993 indicated that the appellant would need "3---" 
time before he could return to work, however in both copies 
the critical word is obliterated.  The appellant contends 
that the word is "months."  Copies of the treatment records 
obtained by the RO do not contain this document.  The RO 
should attempt to obtain the original note or in the 
alternative obtain a medical opinion on the question of the 
appropriate convalescence for transcanal labyrinthectomy in 
this appellant.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should contact the Birmingham 
VA Medical Center and attempt to obtain a 
legible copy of the original document 
dated October 23, 1993 that indicated the 
period of convalescence ordered.

2.  In the alternative, the RO should 
obtain a medical opinion from a physician 
regarding the appropriate convalescence 
period after transcanal labyrinthectomy 
in this appellant.

3.  The RO should issue a rating decision 
that effectuates the Board's assignment 
of June 20, 1991 for a grant of service 
connection for residuals of head trauma; 
headaches and dizziness status post 
labyrinthectomy.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



